FILED
                                 NOT FOR PUBLICATION
                                                                               SEP 22 2021
                       UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                             U.S. COURT OF APPEALS


                                 FOR THE NINTH CIRCUIT


In re: ERLING S. CALKINS; ELAINE S.              No.    20-60033
CALKINS,
                                                 BAP No. 19-1156
               Debtors,

------------------------------                   MEMORANDUM*

ERLING S. CALKINS,

               Appellant,

 v.

SOUTHERN CALIFORNIA
CONFERENCE OF SEVENTH-DAY
ADVENTISTS, Trustee,

               Appellee.


                            Appeal from the Ninth Circuit
                             Bankruptcy Appellate Panel
               Spraker, Taylor, and Faris, Bankruptcy Judges, Presiding

                             Submitted September 21, 2021**




      *
        This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                             San Francisco, California

Before: FERNANDEZ, SILVERMAN, and N.R. SMITH, Circuit Judges.

      Erling S. Calkins appeals pro se from the Bankruptcy Appellate Panel’s

decision affirming the bankruptcy court’s order confirming an arbitration award

and enforcing Calkins’ 2016 settlement with the Southern California Conference of

Seventh-Day Adventists (“SCC”). We affirm.

      The bankruptcy court properly confirmed the arbitration award because

Calkins did not show there were grounds for vacating it. See Ariz. Rev. Stat.

§ 12-3023(A); Johnson v. Gruma Corp., 614 F.3d 1062, 1067 (9th Cir. 2010).

Calkins and SCC settled all issues between them, including probate issues, except

those specifically reserved for arbitration in the 2016 settlement agreement. See

Taylor v. State Farm Mut. Auto. Ins. Co., 854 P.2d 1134, 1138–39 (Ariz. 1993) (en

banc); Provident Nat’l Assurance Co. v. Sbrocca, 885 P.2d 152, 153–54 (Ariz. Ct.

App. 1994). Calkins’ argument that the arbitrator decided that unspecified probate

issues should be referred to California probate court for further proceedings is both

waived and unsupported by the record. See Smith v. Marsh, 194 F.3d 1045, 1052

(9th Cir. 1999); Crawford v. Lungren, 96 F.3d 380, 389 n.6 (9th Cir. 1996). The



      **
         The panel unanimously concludes this case is suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

                                          2
arbitrator did not exceed his authority by deviating from the 2016 settlement

agreement; rather, he dealt with all issues and entered all relief required by the

agreement.

      AFFIRMED.




                                           3